DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s confirmed election of Group I directed to an apparatus in the reply filed on March 23, 2021, is acknowledged.  Applicant provisionally elected Group I with traverse in a phone call on December 18, 2020, and included in the Non-Final Rejection mailed December 23, 2020.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Amendment
	This Office action is in response to the amendment filed March 23, 2021.  Claims 1, 9-12, 16, and 19 are amended.  Claim 13 is canceled, and claim 15 remains withdrawn.  Claims 21-25 are newly added.  Claims 1-12, 14, and 16-25 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claim 1, 16, and 19 have been considered but are directed to the claims as amended.  The claim amendments do not overcome the rejection in view of Martin (US 20140005712).  The claim amendments are addressed in the body of the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14, and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 20140005712).
Regarding claims 1-12, 14, and 21-23, Martin discloses a medical device configured to be inserted into a body lumen to break an object in the body lumen, the medical device comprising:
	(claim 1) an elongated shaft (202) that is rotatably driven (the end of the elongated shaft 202 is rotated to move through the vasculature);
	a deformable breaking member (226; [0131] discloses member 226 as breaking the obstruction free) that is connected to the shaft and configured to be rotatable and extends along the shaft (see Figs. 7A-G); the breaking member having a first contact portion and a second contact portion, the first contact portion being located more outward in a radial direction of the breaking member than the second contact portion in a state in which the breaking member is expanded radially outward (see Fig. 7A above), and wherein the second contact portion is located more outward in the radial direction of the breaking member than the first contact portion in a contracted state (see annotated Fig. 7G above);
	the breaking member comprising a plurality of wires (204);
	one or more of the plurality of wires having a convex portion in a developed view in a circumferential direction in the expanded state (Examiner’s interpretation of “developed view” is a side view based on the term used to describe Figs. 3, 13, 17, and 21.  Each wire 204 comprises a convex portion in a developed view in a circumferential direction in the expanded state, as can be shown in Fig. 7G, wherein each wire has a larger convex curve at 232 and multiple smaller convex curves at 234.);
	(claim 2) wherein the first contact portion is located more outward in the axial direction of the breaking member than the second contact portion in a natural state in which the breaking member is expanded radially outward with no external force acting on the breaking member (see Fig. 7A);
	(claim 3) wherein the second contract portion is more rigid than the first contact portion (the second contact portion is more rigid by the nature of being the portion connected to the elongated shaft 202);

    PNG
    media_image1.png
    227
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    534
    media_image2.png
    Greyscale

	(claim 4) wherein the first contact portion has a shape different from that of the second contact portion (see annotated Figs. 7A and 7G above);
	(claim 5) wherein the first contact portion is located to be closer to a center portion of the breaking member in an axial direction of the breaking member than the second contact portion in the expanded state (see annotated Fig. 7A above);
	(claim 6) wherein the second contact portion curves to have a curvature radius smaller than that of the first contact portion in the expanded state (see annotated Fig. 7A above);
	(claim 7) wherein the second contact portion curves to have a radially outward convex shape in the contract state (see annotated Fig. 7G above);
	(claim 8) wherein the second contact portion curves to have a convex shape toward a rotating direction in the contract state (see annotate Fig. 7G above);
claim 10) further comprising each of the plurality of wires having an inflection point between the first contact portion and the second contact portion in the expanded state (see annotated Fig. 7A above);
	(claim 11) wherein the plurality of wires are made from shape-memory alloy ([0107]);

    PNG
    media_image3.png
    339
    583
    media_image3.png
    Greyscale

	(claim 12) wherein each of the plurality of the wires has a first convex portion, a second convex portion, and a third convex portion (see annotated Fig. 1B above); and
	wherein the first convex portion, the second convex portion, and the third convex portion have equal curvature radius in a circumferential direction (each of the convex portions is wound around the same opposing wire, thus creating the same radius of curvature around the opposing wire with each turn), and wherein the first convex portion and the third convex portion project on a same side in the circumferential direction (see annotated Fig. 1B above);
	(claim 14) wherein the first contact portion has a third contact portion having a curve shape and a fourth contact portion having a straight line shape in a circumferential direction (see annotated Fig. 7A above);
claim 21) wherein the one or more of the plurality of wires has a straight portion in the developed view in the circumferential direction in the expanded state (Examiner’s interpretation of “developed view” is a side view based on the term used to describe Figs. 3, 13, 17, and 21.  When viewed from the side, the section identified in annotated Fig. 7A, has a straight portion.);
	(claim 22) wherein the convex portion of the one or more of the plurality of wires is positioned on a distal side of the breaking member (see annotated Fig. 7A above, wherein the second contact portion includes convex portions on each wire); and
	(claim 23) wherein the convex portion of the one or more of the plurality of wires projects in the radial direction of the breaking member (see annotated Fig. 7A above).

	Regarding claims 16-18, Martin discloses a medical device configured to be inserted into a body lumen to break an object in the body lumen, the medical device comprising:
	(claim 16) an elongated shaft (202) that is rotatably driven (the end of the elongated shaft 202 is rotated to move through the vasculature);
	deformable breaking members (each wire 204 of 226 being a deformable breaking member; [0131] discloses member 226 as breaking the obstruction free) that is connected to the shaft and configured to be rotatable, the deformable members extending along the shaft and arranged along a circumferential direction (see Figs. 7A-G), wherein the breaking members have a first contact portion and a second contact portion (see annotated Figs. 7A and 7G above), the second contact portion being more rigid than the first contact portion (the second contact portion is more rigid by the nature of being the portion connected to the elongated shaft 202);
	the breaking member comprising a plurality of wires (204); and
	wherein in a developed view in the circumferential direction in the expanding state (Examiner’s interpretation of “developed view” is a side view based on the term used to describe Figs. 3, 13, 17, and 21), one or more of the plurality of wires having a convex portion on a proximal side of the one or more of the plurality of wires in a range that excludes a fixing ranges for fixing the plurality of wires to a 
	(claim 17) wherein the first contact portion is located more outward in a radial direction of the breaking members than the second contact portion in a state in which the breaking members are expanded radially outward (see annotated Fig. 7A above), and wherein the second contact portion is located more outward in the radial direction of the breaking members than the first contact portion in a contracted state (see annotated Fig. 7G above); and
	(claim 18) wherein the first contact portion is located more outward in the radial direction of the breaking members than the second contact portion in a natural state in which the breaking members are radially outward with not external force acting on the breaking members (see annotated Fig. 7A above).

	Regarding claims 19, 20, 24, and 25, Martin discloses a medical device configured to be inserted into a body lumen to break an object in the body lumen, the medical device comprising:
	(claim 19) an elongated shaft (202) that is rotatably driven (the end of the elongated shaft 202 is rotated to move through the vasculature);
	a deformable breaking member having a plurality of wires and is connected to the shaft (226); and
	wherein in a developed view in the circumferential direction in the expanded state (Examiner’s interpretation of “developed view” is a side view based on the term used to describe Figs. 3, 13, 17, and 21), each of the plurality of wires having a convex portion in a range that excludes a fixing range for the fixing the plurality of wires to a sliding portion or a fixing portion of the medical device (see annotate Fig. 1B above, wherein the convex portions do not include the distalmost portion of the wires 204 for fixing to the coiled wire 205);
	(claim 20) wherein the second contact portion is located distal to the first contact portion (see Figs. 7A-G);
claim 24) wherein the convex portion of each of the plurality of wires is positioned on a distal side of the breaking member (see Fig. 1B, wherein the distal side of each wire 204 include a convex portion); and
	(claim 25) wherein the convex portion of each of the plurality of wires projects in a radial direction of the breaking member (see Fig. 1B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WADE MILES/Primary Examiner, Art Unit 3771